06/07/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 22-0261



                                       OP 22-0261

                                                                         ruLL ; D)
THOMAS FRENCH,
                                                                          JUN 0 7 2022
              Petitioner,                                               Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana
       v.
                                                                   ORDER
MONTANA TWENTY-FIRST JUDICIAL
DISTRICT COURT, RAVALLI COUNTY,
THE HON. JENNIFER LINT, Presiding,

              Respondent.



      Thomas W. French has filed a notarized Motion to Compel with this Court. The
Clerk of the Supreme Court has deemed it a petition for writ of supervisory control over
the Twenty-First Judicial District Court, Ravalli County. M. R. App. P. 14(3). French
includes a copy of the Ravalli County District Court's case register of a criminal case
against him that was closed with entry of judgment in 2019. The case register indicates
that French filed a motion in that cause number in February 2021 requesting "transcripts"
and another motion nearly a year later "to Compel Request for Transcripts
Communications Between Defense Attorney and Prosecuting Attorney Sentencing
Documents" [sic]. French now moves this Court to compel the District Court to require
the documents he seeks.
      The Court treats French's request as a petition for supervisory control because he
seeks to have this Court compel action by the District Court. As the criminal case long has
been closed, however, there is no proceeding in the District Court over which to take
supervisory control. This Court twice has denied French's motions for out-of-time appeals.
See State v. French, No. DA 20-0239, Order (Mont. May 5, 2020) and State v. French,
No. DA 20-0289 (Mont. Jun. 2, 2020).
       French indicates that he requested copies of his complete case file from his former
counsel with the Office of State Public Defender but received only a partial case file. It
appears from the case register that French is not seeking documents that would be part of
the District Court record from his criminal case but his former counsel's records of contacts
with the County Attorney's Office. Whether such records do or do not exist, French's case
has long been closed and he does not have an ongoing case or available remedy through a
motion to compel in that proceeding.
       IT IS THEREFORE ORDERED French's Motion, deemed a Petition for a Writ of
Supervisory Control, is DENIED and DISMISSED.
       The Clerk is directed to provide a copy of this Order to the Honorable Jennifer Lint,
Twenty-first Judicial District Court, Ravalli County, along with a copy of French's
Petition; to Paige Trautwein, Clerk of District Court, Ravalli County, under Cause No.
DC-2018-078; to counsel of record; and to Thomas French personally.
       DATED this 1—day of June, 2022.



                                                                Chief Justice




                                                                  Justices